                                                                                                         ?C




                      IN THE UNITED STATES DISTRICT COURT FOR
                         THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

THADDEUS BROOKS,

                Plaintiff,

         v.                                                    No. l8-cv-1593

CITY OF ELMHURST, et al.,                                      Honorable Charles R. Norgle

                Defendants.

                                              ORDER

Defendants' motion for summary judgment [38] is granted. Civil case terminated.



                                  MEMORANDUM OPINION

         Plaintiff has sued the City of Elmhurst, Illinois (the "City") and several members of its

police department (Officers Zachary Carney and Jacob Beltran (together, the "Officers")) for

violations of his civil rights for false arrest under 42 U.S.C. $ 1983 (Count I), and for false arrest

under Illinois law (Count II), malicious prosecution (Count III), and indemnification (Count IV).

For the following reasoning, judgment is entered in Defendants' favor.

                                      I.   BACKGROUND

         The Court takes the relevant facts from the parties' Local Rule 56.1 statements of

undisputed material facts and supporting exhibits. Because Plaintiff is the nonmoving party, the

Court construes the facts in the light most favorable to him. The following facts are undisputed

unless otherwise noted. 'oWhen we cite as undisputed a statement of fact that a party has attempted

to dispute, it reflects our determination that the evidence cited in the response does not show that

the fact is in genuine dispute." Kins v. Chapman, 2013 WL 6709623, at *3 (N.D.           Ill. Dec. 16,

2013).
          On March 28, 2017, the DuPage County Grand Jury indicted Plaintiff for the unlawful

possession of a controlled substance in an amount of less than 15 grams in violation of 720 ILCS

5701402(c). The pertinent events that led to the indictment are detailed below.

          In the early still dark morning, on March 5,2017, around 4 a.m., Police Officer Carney

was patrolling the streets of Elmhurst,   Illinois in   a marked police car. As he drove southbound on

South Hampshire Avenue, he noticed a vehicle with its interior dome light on. The vehicle, a black

Chevrolet Astro van, was parked in a driveway facing the street with the driver side front door

open. Officer Carney ran the license plate which returned the van as registered to the Grace Central

Outreach Church in Westchester, Illinois, several miles away.

          Officer Carney got out of the police car and approached the van. He saw Plaintiff Thaddeus

Brooks slumped over sitting in the driver's seat, unconscious. He called for back-up. Before

approaching the van with back-up Officer Beltran, Officer Carney activated his dash camera inside

the police car and recorded the interaction. The officers were armed by did not draw their weapons.

Officer Carney attempted to wake Plaintiff out of his state of unconsciousness. He knocked on the

windshield and called out to Plaintiff. Eventually, after four demonstrative knocks, Plaintiff came

to and responded to the police officers. After Plaintiff awoke, Officer Carney was able to observe

a   lit cigarette in Plaintiffls hand.

          Officer Carney identified himself   as   police officer and asked if everything was okay. After

asking Plaintiff for identification, he asked Plaintiff to step out of the car, at which point he

continued asking Plaintiff questions. At first, Plaintiff told Officer Carney that they were at his

house, but later stated the house belonged to his brother, Pastor Darius Brooks, and that he was

staying with his brother. Plaintiff told Officer Carney that he was tired from a long day of work,

and had driven back from a church party.He added that the van belonged to the church in
Westchester. The van remained running after Plaintiff backed                    it into the driveway and slumped

over the steering wheel.

         Officer Camey asked Plaintiff if he had anything to drink.r Plaintiff denied having anything

to drink. Plaintiff explained that he was tired due to it being a long day for him. Following a few

questions about Plaintiff s drinking habits, to which Plaintiff responded he did not drink at all,

Officer Carney saw that Plaintiff         s   pupils were pin-point in size and constricted. He then asked for

consent to examine       Plaintiff s eyes; Plaintiff agreed.

         Officer Carney administered the horizontal gaze nystagmus test, an assessment of                               a


subject's involuntary movement of their eyeball used as a factor in determining intoxication.2

Officer Carney held a pen in his hand and asked Plaintiff to use his eyes to follow it, but Plaintiff

did not follow the pen when Officer Carney moved it; rather, he stared blankly at Officer Carney.



r The Court takes judicial notice, see. e.g., Limestone Dev. Com. v. Vill. of Lemont, 473 F. Supp. 2d 858, 867
(N.D. Ill. 2007),that the Illinois Secretary of State publishes a fact book with includes statistics regarding DUI
arrests in the state of lllinois. The Illinois DUI Fact Book 2019, cyberdriveillinois.com,
https://www.cyberdriveillinois.com/publications/pdf3ublications/dsd_a1       l8.pdf. ln 2017, the Secretary of State
recorded the following statistics:

         . 330 people were killed in alcohol-related crashes, which was approximately 30
         percent ofthe 1,090 total crash fatalities.
         . 27 ,046 DUI arrests were recorded by the Secretary of State's office.
         . 9l percent of all drivers arrested for DUI, who were eligible, lost their driving
         privileges.
         .397 drivers under age 2l lost their driving privileges due to Zero Tolerance law
         violations.
         . 26 percent of those arrested for DUI were women, who represented 50 percent
         of all licensed drivers.
         . Males ages2l-24 had the highest DUI arrest rate (about l0 per l,000licensed
         drivers).
         . 86 percent ofall drivers arrested for DUI are first offenders.
P. t0.
2
  "The 'horizontal gaze nystagmus' test measures the extent to which a person's eyes jerk as they follow an object
moving from one side of the person's field of vision to the other. The test is premised on the understanding that,
whereas everyone's eyes exhibit some jerking while turning to the side, when the subject is intoxicated 'the onset of
the jerking occurs after fewer degrees of turning, and the jerking at more extreme angles becomes more distinct.' I R.
Erwin et al., Defense of Drunk Driving Cases $ 84.99, pp. 84-43,84'-45 (1989). The'walk and turn'test requires
the subject to walk heel to toe along a straight line for nine paces, pivot, and then walk back heel to toe along the line
for another nine paces. The subject is required to count each pace aloud from one to nine. The 'one leg stand' test
requires the subject to stand on one leg with the other leg extended in the air for 30 seconds, while counting aloud
from I to 30." Pennsylvania v. Muniz,496 U.S.582,585 (1990).
Officer Carney stated, "You're not following the pen at all.   See the pen?   Following it all the way.

Okay? You're not looking at the pen. It's right here."

       Continuing the field sobriety test, Officer Carney asked if Plaintiff took any medications,

to which he responded that he took high blood pressure medication and vitamins. Officer Carney

then asked   if Plaintiff had issues with his feet or legs. Plaintiff responded that he had had knee

surgery and that he limps but should be able        to walk a straight line. Officer Carney       then

demonstrated the walk and turn test, first walking heel-to-toe for nine steps, counting out loud each

step, and keeping his hands to his side throughout the test.

        The dashcam video shows that during this part of the test, Officer Camey observed

Plaintiff unsuccessfully complete the test. Plaintiff missed the line while walking four times during

this first attempt and four more times during his second attempt. Plaintiff also did not touch his

heel to his toe on the first two steps of his second attempt. He did not   follow instructions when   he

raised his arms over his head during the test, and he failed to count his steps out loud. Despite the

instructions, he only took 8 steps instead of 9 and stopped walking after he tumed around.

       During the second part of the test, Officer Carney demonstrated how to perform the one

leg stand test. Officer Carney again observed Plaintiff unable to perform this specific test. On his

first attempt, Plaintiff was unable to maintain his balance and quickly placed his foot on the ground.

During his second attempt, Plaintiff took off his shoes but was unable to keep his right leg raised

for 2 to 3 seconds; hopped twice, and raised his arms before placing his right foot on the ground.

       Officer Carney asked Plaintiff if he was willing to take a breath test to check if he had been

drinking alcohol. Plaintiff responded, "Absolutely." Before taking the breath test, Plaintiff was

asked several questions about any use of illegal substances. When asked, Plaintiff responded that
the last time he did "dope" was 8 years ago and that he has a history of substance abuse. He said

he had previously used heroin, cocaine, and marijuana.

        Plaintiff complied with the instructions given by Offrcer Carney during the breath test,

which resulted in .000 BAC. Officer Carney again asked if Plaintiff had had anything to drink. He

responded   by explaining that he had a long day at work and that he was responsible for

maintenance for the church, putting everything away, and locking up. At this point, Officer Carney

voiced his concerns that Plaintiff was showing signs of impairment.

        Plaintiff consented to a request to be searched and informed the officers that   he had a pocket


knife. After the search, Officer Beltran asked Plaintiff about a plastic "baggie" that he saw inside

the center console. Plaintiff responded: "Vitamin C." Officers Carney and Beltran continued to

ask Plaintiff questions related to verifying where he lives. Officer Carney stated that   Plaintifls ID

showed he lived at a different address and the van was registered to a different address. The police

officers and Plaintiff agreed to contact Plaintiff s brother, Pastor Darius Brooks, to confirm his

identity.

        Before speaking with Pastor Brooks, Officer Beltran asked for consent to search the plastic

bag and the capsules contained within to verify that they were vitamins. He specified to       Plaintiff

that he was referring to the plastic bag in the center console, and Plaintiff acknowledged by stating,

'oYou mean the vitamins?" Officer Beltran specified, "The stuff       I'm   seeing in plain view, the

capsules, that's what   I'm concemed about. Are those actual vitamin C or is that heroin, because

we need to verify." Ultimately, Plaintiff declined the request to search and stated that everything

in the van belonged to his brother, except for the pack of cigarettes and the lighter.
          Officer Carney asked Plaintiff       if   he believed he was okay to drive earlier. Plaintiff

responded: "Absolutely." Then Officer Carney asked Plaintiff how he believed he did on the field

sobriety test and shortly thereafter placed Plaintiff under arrest for DUI.

                                        II.   LEGAL STANDARI)

          "Summary judgment is appropriate when 'the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter                  of law."'
Northfield Ins. Co. v. City of Waukegan, 701 F.3d 1124, 1128 (7th Cir.2012) (quoting Fed. R.

Civ. P. 56(a)). "There is no express or implied requirement in Rule 56 that the moving party

support its motion with affidavits or other similar materials negating the opponent's claim."

Celotex Corp. v. Catrett,477 U.5.317,323 (1986); see also Crawford v. Countrywide Home

Loans. Inc. , 647   F   .3d 642, 648 (7th Cir. 201 I ) ("A party moving for summary judgment need not

introduce evidence rendering its opponents' claims altogether impossible in order to trigger the

opponent's burden to answer with its own supporting evidence."). "When the moving party has

carried its burden under Rule 56(c), its opponent must do more than simply show that there is some

metaphysical doubt as to the material facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574,586 (1986).

         The Court does not 'Judge the credibility of the witnesses, evaluate the weight of the

evidence, or determine the truth of the matter. The only question is whether there is a genuine

issue   of fact." Gonzalez v. City of Elein, 578 F.3d 526, 529 (7th Cir. 2009) (citing Anderson v.

Liberty Lobby. Inc. ,477 U.5.242,249-50 (1986)). "Summary judgment is the 'put up or shut up'

moment in a lawsuit." Sieeel v. Shell Oil Co. , 612        F   .3d 932, 937 (7th Cir. 201 0) (quoting Johnson

v. Cambridge Indus.. Inc. ,325     F   .3d 892,901 (7th Cir. 2003)). "Once a party has made a properly-

supported motion for summary judgment, the nonmoving party may not simply rest upon the



                                                       6
pleadings but must instead submit evidentiary materials that 'set forth specific facts showing that

there is a genuine issue for   trial."' Id. (quoting Fed. R. Civ.   P. 56(e)).   If the nonmovant "is unable

to 'establish the existence of an element essential to [his] case, and on which [he] will bear the

burden of proof at trial,' summary judgment must be granted." Benuzzi v. Bd. of Educ. of City                 of

Chicaso, 647 F.3d 652, 662 (201 1) (quoting Celotex Corp., 477 U.S. at 322).

                                          III.   ANALYSIS

        Plaintiff brings Section 1983 claims against Officers for false arrest and malicious

prosecution in violation of the Fourth and Fourteenth Amendments. Plaintiff also brings a claim

for indemnification under Illinois law. To prove a claim under Section 1983 against the officers,

Plaintiff must show that a person acting under color of state law deprived him of          a   right, privilege,

or immunity secured either by the Constitution or federal law. Lugar v. Edmondson Oil Co.. 457

U.S. 922 (1982). Officers do not dispute that they were acting under color of state law at the time

of Plaintiffls arrest. Rather, they argue that they had probable cause to arrest Plaintiff.

       Plaintiff argues that Officers did not have probable cause to arrest him, and that the Officers

have submined affidavits in which they demonstrate their consciousness of guilt, thus the officers

are not entitled to qualified immunity. Defendants, however, respond by stating that the dashcam

recording sufficiently establishes that there was probable cause to arrest, and that Plaintiff failed

to address their arguments regarding his state law claims during summary judgment briefing, thus

they are entitled to judgment. Regarding the issue of probable cause, the Defendants state that their

interaction with Plaintiff began under the community caretaker role but as they became aware of

more evidence of probable criminality, the interaction transitioned into an investigatory stop, and

eventually an arrest. Defendants further state that each stage of the interaction was supported by
the requisite reasonable suspicion or probable cause. The Defendants, therefore, argue they are

entitled to judgment in their favor on all claims.

        In addition, Defendants address the issue of qualified immunity in their briefing; however,

after reviewing the record and the parties' briefing, the Court has determined it unnecessary to

analyze the issue of qualified immunity within the context of this case because Officers have

established that they had probable cause to arrest.

       This case turns on the issue of probable cause. "Probable cause to arrest is an absolute

defense   to any claim under Section 1983 against police officers for wrongful          arrest, false

imprisonment, or malicious prosecution." Mustafa v. City of Chicago,442F .3d 544,547 (7th Cir.

2006) (citing Potts v. Citv of Lafayette, 121 F.3d 1106, 1113 (7th Cir. 1997)); see also Sroqav.

Weiglen, 649 F.3d 604, 608 (7th Cir.    20ll) ("The existence of probable   cause to arrest a suspect

for any offense, even one that was not identified by the officers on the scene or in the charging

documents,   will defeat a Pourth Amendment      false-arrest claim."). "This is so even where the

Officers allegedly acted upon a malicious motive." Id. (citing Simmons v. Pryor,26F.3d 650,654

(7th Cir. 1993)). "Rather than trying to divine whether or not the officers acted with 'animus,"'

the Court is "tasked with reviewing 'the facts as they would have appeared to a reasonable person

in the position of the arresting officer."' Fitzgerald v. Santoro , 707 F .3d 725,732 (7th Cir. 2013)

(quoting Carmichael v. Vill. of Palatine. Ill., 605 F.3d 451,457 (7th Cir. 2010)). "Courts evaluate

probable cause not on the facts as an omniscient observer would perceive them but on the facts as

they would have appeared to a reasonable person in the position of the arresting officer-seeing

what he saw, hearing what he heard." Wollin v. Gondert, 192 F.3d 616, 623 (7th Cir. 1999)

(internal citation and quotations omitted).
       "The test for probable cause is not reducible to 'precise definition or quantification."'

Florida v. Hanis, 568 U.S. 237,24344 (2013) (quoting Mar.vland v. Pringle, 540 U.S. 366,371
                                                    oorequired                    'fair probability' on which
(2003)). To establish probable cause, all that is                is the kind of

'reasonable and prudent [people,] not legal technicians, act."' Id. at 243 (internal citations

omitted). Probable cause is "a fluid concept-turning on the assessment of probabilities in

particular factual contexts-not readily, or even usefully, reduced to a neat set of legal rules." Id.

(citations omitted). "Probable cause is a practical, common-sense standard, involving the totality

of the circumstances." United States v. Simon,       _    F.3d    _,2019     WL 3940958 at *9 (7th Cir.

A:ug.2l,2019).

        Probable cause does not require the police "to act as a judge or jury to determine whether

a person's conduct satisfies   all of the essential elements of a particular statute. Rather, probable

cause involves the exercise    ofjudgment." Stokes v. Bd. of Educ., 599 F.3d 617,622-23 (7th Cir.

2010) (citation omitted). Because probable cause is an objective concept, an offtcer's subjective

belief as to the legal basis of the prosecution is irrelevant. See Graham v. Conner, 490 U.S. 386,

398 (1936) ("The Fourth Amendment inquiry is one                 of 'objective    reasonableness' under the

circumstances...."); see also United States v. Muhammad, 120 F.3d 688,696 (7th Cir. 1997)

("This 'flexible, commonsense' probable cause standard rests on whether a 'man of reasonable

caution' would believe that the accused has committed a crime; it does not require that this 'belief

be correct or more likely true than false."'). Along with police offices, "ff]udicial evaluation           of

probable cause keep[s] in mind that probable cause is a common-sense inquiry requiring only a

probability of criminal activity; it exists whenever an officer or a court has enough information to

warrant a prudent person to believe criminal conduct has occurred." Maniscalco v. Simon, 712

F.3d I 139,1143 (7th Cir. 2013) (quoting Whitlock v. Brown, 596 F.3d 406,41I (7th Cir. 2010)).



                                                     9
        While considering the totality of the circumstances, officers may "draw               reasonable

inferences based on training and experience       in making the determination." United States          v.

Richards, Tl9 F.3d 746,754 (7th Cir. 2013) (citing United States v. Williams,627 F.3d247,251

(7th Cir. 2010)). Probable cause does not require information sufficient to support conviction or

even enough     to show a preponderance of the evidence; a "fair probability of              discovering

contraband" is enough. Id. "The reasonableness of the seizure turns on what the officer knew, not

whether he knew the truth or whether he should have known more." United States v. Hicks, 531

F.3d 555, 560 (7th Cir. 2008) (citing Reynolds v. Jamison, 488 F.3d 756,765 (7th Cir. 2007)).

        "[A]n   arrest is reasonable under the Fourth Amendment so long as there is probable cause

to believe that some criminal offense has been or is being committed, even if it is not the crime

with which the officers initially charge the suspect." Fox v. Hayes, 600 F.3d 819, 837 (7th Cir.

2010) (citing Devenpeck v. Alford, 543 U.S. 146,153-56 (2004)). An officer's "subjective reason

for making the arrest need not be the criminal offense   as   to which the known facts provide probable

cause." Devenpeck, 543 U.S. at 153; see also Holmes v.         Vill. of Hoffinan Estates, 511 F.3d   673,

682 (7th Cir. 2007) ("[P]robable cause to believe that a person has committed any crime              will

preclude a false arrest claim, even if the person was arrested on additional or different charges for

which there was no probable cause."); United States v. Douglass ,467      F   .3d 621,624 (7th Cir. 2006)

("The validity of the arrest does not depend on whether the suspect actually committed a crime;

the mere fact that the suspect is later acquitted of the offense for which he is arrested is irrelevant

to the validity of the arrest.") (citation omitted). And "a person's ability to explain away seemingly

damning facts does not negate the existence of probable cause." Dene v. Sears. Roebuck & Co.,

552 F.3d 574,577 (7th Cir. 2009) (citing Whren v. United States, 517 U.S. 806 (1996)).
            Whether an officer has probable cause           to arrest   depends on the requirements         of   the

applicable state criminal law. Pourghoraishi v. Fl),ing J. Inc., 449 F.3d 751,761 (2006) (citing

Williams v. Jaglowski ,269 F .3d 778,782(7th Cir. 2001)). Thus, so long                as an   officer has probable

cause      to believe that an individual "has committed even a very minor criminal offense in his

presence," the officer may arrest the offender without violating the Fourth Amendment. Atwater

v. City of Lago Vista,532 U.S.318,354 (2001).

            Under Illinois law, it is illegal for a person to drive while "under the influence of any other

drug or combination of drugs to a degree that renders the person incapable of safely driving." see

625 ILCS 5/11-501(a)(4). For this section to apply, the person must be driving or in actual control

of the vehicle. Id. 5/l l-501(a). In this case, the facts and circumstances known to Officers at the

time of initial contact with Plaintiff plainly support that Plaintiff was in actual control of the van,

(see People v.       Morris,2014lL App (1st) 130512,ffi28-30,           16   N.E.3d 269,273; City of Naperville

v. Watson, 175 Ill. 2d399,402,677 N.E.2d 955,957 (1997) (collecting cases)), and a reasonable

belief that Plaintiff either had committed or was committing a crime. See Washington,43l F.3d at

547   ;   see   also Gates, 462 U .5. at 232 (probable cause "turn[s] on the assessment of probabilities in

particular factual contexts-not readily, or even usefully, reduced to a neat set of legal rules");

Watson, 175 Ill. 2dat404,677 N.E.2dat 958 ("An intoxicated individual who gets into his vehicle

to sleep poses a threat of immediate operation of his vehicle 7t any time while still intoxicated.").

            "To sustain a conviction of DUI, the State must prove that a defendant was in                   actual

physical control of a car while he or she was under the influence of alcohol." People v. Tatera,

2018 Ill. App. 2d 160207 , 103 N.E. 3d 1059 (citing People v. Phillips ,2015               Il.   App. l3ll47 , 44

N.E. 3d 422).It is not necessary for an officer to witness a defendant actually driving the car for

the defendant to have "actual physical control" of the car. See Morris, 2014lll. App. 130512,16



                                                       ll
N.E. 3d 269,276-77. The Morris Court found that the defendant was in actual physical control of

the vehicle when he was asleep behind the wheel and had the keys to the car in his right hand. Id.

(explaining that the issue of actual physical control is determined on a case-by-case basis, giving

consideration to whether the defendant: (1) possessed the ignition key; (2) had the physical

capability to operate the vehicle; (3) was sitting in the driver's seat; and (4) was alone with the

doors locked).

        The Court has reviewed the dashcam video-audio recording (Dkt. 28, Ex.        B)-that includes

the events leading up to Plaintiff being awoken by the officers, the police administering the field

sobriety test, and Plaintiff being placed under arrest. The Court is convinced that no reasonable

jury could find for Plaintiff given his encounter with the police, clearly depicted in the video. The

video evidence contradicts Plaintiff s account; therefore, the Court will not accept his version     of

what transpired for purposes of summary judgment. See Scott v. Harris, 550 U.S. 372,380 (2007)

("When opposing parties tell two different stories, one of which is blatantly contradicted by the

record, so that no reasonable jury could believe it, a court should not adopt that version of the facts

for purposes of ruling on a motion for summary judgment."); see also Williams, 809 F.3d at 942

("When the evidence includes a videotape of the relevant events, the Court should not adopt the

nonmoving party's version of the events when that version is blatantly contradicted by the

videotape."). Furthermore, Plaintiff has not identified a genuine issue of material fact; "the mere

existence of some alleged factual dispute between the parties   will not defeat   an otherwise properly

supported motion for summary judgment." Id. (quoting Anderson v. Liberty Lobby. Inc. ,477 U.S.

242,24748 (1986).

       As explained in detail below, Plaintiff has failed to show that there is a genuine dispute as

to any outcome-determinative facts, and Defendants are entitled to judgment as a matter of law.



                                                  t2
As the Defendants argue, the uncontradicted evidence illustrates that they established reasonable

suspicion and subsequently probable cause that Plaintiff had committed a crime. The video

evidence clearly shows the   initial interaction when the police officers approached the parked while

van acting in a community caretaking function, the interaction with Plaintiff (which precipitated a

field sobriety test), and Plaintiff being placed under arrest for driving under the influence.

Plaintiff s argument that Officers were acting on a hunch when they administered the field sobriety

test is not substantiated by the video evidence. Furthermore, his argument that he was searched

without consent is contradicted by the video evidence. Moreover, the video evidence demonstrates

that, even without consent (which the police had), the police officers had probable cause to search

Plaintiff for evidence of a crime and arrest him. Accordingly, the Court grants Defendants' motion

for summary judgment in its entirety.

       Defendants rightfully argue that Plaintiff was not seized when they approached him

performing their duty as a community caretaker. See People v. Luedemann, 222 lll.2d 530, 549

(2006) ("[A] police officer does not violate the fourth amendment merely by approaching a person

in public to ask questions if the person is willing to listen."); People v. Carlson, 307 Ill.App.3d77,

80,240 Ill.Dec. 302,716 N.E.2d 1249 (1999) ("[A] 'community caretaking' encounter does not

involve a " seizure" of the citizen. Thus, the police may question a citizen without triggering fourth

amendment protections during a "community caretaking" encounter, so long as the officer does

not convey by use of force or a show of authority that compliance with his inquiry is required.")

(citations omitted). Further, under the "community caretaking" function, it was lawful for Officers

to approach the van and awaken Plaintiff. See Carlson, 307 lll.App.3d at 80. The fact that the

vehicle was in the driveway on Plaintiff s brother's private property is of no consequence here,

and Officers acted lawfully when they approached Plaintiff sleeping in the van on private property.
People v. Woodrome,2013lL App (4th) 130142,n24,996 N.E.2d 1143,1149                     ("[A] driveway on

private property, like the entrance to a private home, can be considered a public place."); see also

People v. Redman, 386 lll.App.3d 409,418, 900 N.E.2d 1146, 1155 (2008) ("An officer may

lawfully approach the front door of   a residence to conduct an     investigation-referred to by many

courts as a'knock and   talk'-so   long as the officer enters an area impliedly open to the public.").

Moreover, the record establishes Plaintiff was         in   such a state    of   unconsciousness that the

emergency aid exception to the 4th Amendment could have been argued to justify Officers

approaching to the car. The United States Supreme Court has recently addressed the gravity and

importance of properly aiding someone who is found unconscious. See Mitchell v. Wisconsin, 139

S. Ct. 2525,2537 (2019) ("Unconsciousness does not just create pressing needs;               it is itself a
medical emergency."); Michigan v. Fisher, 558 U.S. 45 (2009) (per curiam) (quoting Brigham

Cit), v. Stuart,547 U.S.398,403 (2006); People v. Lomax,2012IL App (lst) 103016,n29,975

N.E.2d 115,123.).

       The undisputed evidence demonstrates that Officers had ample articulable facts to support

not only reasonable suspicion but also probable cause to arrest Plaintiff. See Illinois v. Wardlow,

528 U.S. 119, 125 (2000) ("Even in Terry, the conduct justifying the stop was ambiguous and

susceptible of an innocent explanation. The offrcer observed two individuals pacing back and forth

in front of a store, peering into the window and periodically confening. All of this conduct was by

itself lawful, but it also suggested that the individuals were casing the store for a planned robbery.

Terry recognized that the officers could detain the individuals to resolve the ambiguity.") (citations

omitted); United States v. Sokolow,490 U.S. 1,7 (1989). After approaching Plaintiff in the van,

it took Officer Carney four stringent knocks on the windshield while calling out to Plaintiff to

awake him. Before Plaintiff awoke, Officer Carney saw a           lit   cigarette in his hand and Officer



                                                  l4
Beltran observed a clear plastic bag containing pitls in plain view resting next to Plaintiff
                                                                                              on the


middle console of the van. plaintiff, however, denies the existence of the plastic bag that Officer

Beltran asserts he observed.

       Even when construing the evidence in his favor, the audio from the dashcam clearly

indicates that plaintiff discussed the plastic bag several times with Officers. Officer Beltran
                                                                                                asked


plaintiff what was in the baggie located in the center console, suggesting that it may be vitamins.

plaintiff responded.,Vitamin C." Later, Officer Beltran again asked Plaintiff if it was okay for him

to check the bag; however, this time Officer Beltran used the word "Ziplock," and did not
                                                                                          mention

                                                                                   refused to
the word vitamins-but plaintiff did-responding, "You mean the vitamins?" Plaintiff

consent to search and insisted that his brother, Pastor Darius Brooks, make the decision
                                                                                         to search


the church van where Officer Beltran observed the plastic bag.

        plaintiff claims that he was confused about the lines of questioning and said "Vitamin C"

                                                                                       the evidence,
in response to an earlier question about medication that he took. When considering all

particularly Plaintiff s affirmative denial of Officer Beltran's request to search the Ziplock and

instead referring     officer Beltran to his brother, no reasonable jury could accept Plaintiff s version
                                                                                        plastic bag
that there was not a plastic bag in the van. It would be unreasonable to infer that the

 did not exist when there are several instances captured on the audio-video recording from the

 dashcam in which the plastic bag was discussed and consent to search           it was refused. There is

 nothing for   a   jury to do ..where the factual record taken as a whole could not lead a rational trier

 of fact to find for the non-moving party:'Bunn v. Khoury Enterprises. Inc., 753 F.3d 676, 682

 (7th Cir. 2014) (emphasis added). Notwithstanding Plaintiff s denial of the bag, the record is rife

 with evidence that established probable cause for Officers to arrest Plaintiff. In other words,




                                                      15
whether Defendants had probable cause to arrest Plaintiff for DUI does not turn on the existence

of a plastic bag.

        That said, Plaintiff woke up and told Officer Carney that he was "okay," that he was at his

house, and that he was sitting back in his vehicle.     All the same, Officer Carney exercised        his

discretion, lawfully, when he asked Plaintiff to exit the vehicle and provide identification. See New

York v. Class,475 U.S. 106, 115-16 (1986) ("Officers may, consistent with the Fourth

Amendment, exercise their discretion to require a driver who commits a traffic violation to exit

the vehicle even though they lacked any particularized reason for believing the driver possesses a

weapon."); Pennsylvania       v. Mimms, 434 U.S. 106, 110-11 (1977) ("We                have specifically

recognized the inordinate risk confronting an officer as he approaches a person seated in an

automobile."); Smith v. Ball State Univ. , 295 F.3d 763, 770 (7th Cir. 2002) (An "officer who

confronts a potentially intoxicated driver must have the discretion-without probable cause-to

order the individual out of the vehicle.").

        When Plaintiff stepped out of the van, Officer Carney was able to observe that Plaintiff s

pupils were pin-point in size. See People v. Yates,2013 IL App           (lst)   121549-U (dilated pupils

were a contributing factor in conclusion that sufficient facts supported lawful Teny stop). Officer

Carney then asked Plaintiff   if the van was a work vehicle   because   it was registered in Westchester.

At this point Plaintiff provided a different answer than he had before and clarified that the van was

a church vehicle. Although its weight is determined on a case-by-case basis, this fact is              an

inconsistent explanation or change in Plaintiff s story, and can be used as a factor in the reasonable

suspicion calculus. See. e.g., United States v. Vaughan, 700 F.3d 705,712 (4th Cir. 2012) (an

individual's "changing story remains a valid factor contributing to reasonable suspicion."). That

said, Plaintiff provided a form     of identification to Officer Carney, but the address on           the



                                                  t6
identification did not match their current location. Officer Carney continued to investigate.           See


United States v. Miranda-Sotolongo , 827 F.3d 663, 669 (7th Cir. 2016)           ("[]t   would have been

poor police work for an experienced officer to give up an investigation of suspicious behavior

solely because that behavior might also have an innocent explanation.") (citing Terry, 392 U.S. at

23).

        Plaintiff walked to the front of the van and Officer Camey observed Plaintiff having issues

walking and with his balance. Plaintiff then confirmed that the house belonged to his brother and

the that he was staying with him. Plaintiff denied drinking alcohol that night. Officer Carney asked

Plaintiff if he could check his eyes to confirm that he had not been drinking; Plaintiff consented.

Defendant Carney asserts that Plaintiff failed the Horizontal GazeNastagmus test,         a   test commonly

used a part of an officer's basis that an individual is under the influence. See People v. McKown,

236 lll. 2d 278,924 N.E.2d 941, 945 (2010). During the HGN test, Officer Camey can be heard

telling Plaintiff that he is looking away from his flashlight and that Plaintiff was unable to follow

the flashlight as instructed.

        After the HGN test, the Officers asked Plaintiff about his physical condition, and Plaintiff

told them that he has a limp because of a knee surgery but should be able to walk a straight line.

The police officers asked Plaintiff to perform other field sobriety tests, including the walk and turn

test and the one leg standing test.   Plaintiff was not able to complete the tests successfully, providing

them with additional relevant evidence for determining whether Plaintiff was impaired. See People

v. Robinson, 368 Ill.App.3d 963, 983 (2006). Upon request, Plaintiff took a breathalyzer test,

which resulted in 0.00 BAC. However, before the breathalyzer test was administered, Plaintiff told

the officers that he had a history of drug abuse and that he had previously used heroin, cocaine,

and marijuana.



                                                     t7
                    Plaintiff was searched, during which he disclosed he had a pocket knife on him.

While being searched, Officer Beltran discussed the Ziplock bag. Plaintiff declined to allow

Officer Beltran to search the van (where the Ziplock bag was located), instead telling him to speak

with his brother. Then Officers asked him            if   he believed that he was okay to drive. Plaintiff

responded: "Absolutely." Officer Carney then asked him how he believed he did on the field

sobriety tests. Plaintiff said he was nervous. Officer Carney then informed Plaintiff that based on

his test performances he was being arrested for DUI.

         On March 28,2077, the DuPage County Grand Jury issued a true bill indicting Plaintiff

under 720 ILCS 5701402(c), knowingly possessed less than fifteen grams of a substance containing

heroin. Dkt. 37, Ex. 8. "Under Illinois law, a grand jury indictment is prima.facie evidence             of

probable cause." Swearnigen-El v. Cook County Sheriffls Dept.               ,   602 F.3d 852, 863 (7th Cir.

2010).

         Thus, after reviewing all the evidence, the Court concludes that the Officers' belief that

there was probable cause was reasonable after reviewing the totality                  of the circumstances.
See   Illinois v.   Gates , 462 U   .5. 213,238 ( 1983). Furthermore, the inferences Plaintiff makes from

his own account of the interaction do not undercut the evidence in the record. See DeValk Lincoln

Mercury. Inc. v. Ford Motor Co., 81 I F.2d 326,329 (7th Cir. 1987) (a court is not required to draw

every conceivable inference; it should draw only reasonable inferences). Accordingly, Plaintifls

arrest for driving under the influence was supported by probable cause. Plaintiff, therefore, cannot

establish a claim for unlawful arrest, malicious prosecution (see Mustafa, 442 F.3d 544, 547), or

indemnification, because probable cause existed. Patrick v. Mathews, No. l6-CV-l0l 18, 2017 WL

1739935, at *4 Qrl.D.      Ill. May 4,2017). Accordingly, judgment is entered on all claims in favor of

Defendants.



                                                          l8
                                  IV.   CONCLUSION

      For the reasons stated, judgment is entered in Defendants' favor on all claims. Civil case

terminated.
       IT IS SO ORDERED.
                                            ENTER:




                                            CHARLES RONALD NOR
                                            United States Distict Court
DATE: October 18,2019




                                               t9
